Exhibit 10.20

 

 

Real Estate Purchase Agreement

 

This Real Estate Purchase Agreement (“Agreement”) is hereby made on December 12,
2014 by and between ID Global Solutions Corporation of 160 E. Lake Brantley
Drive, Longwood, FL 32779 (“Seller”) and Megan DeVault and Jeffrey DeLeon of
2803 Dorell Avenue, Orlando Florida 32814 (“Purchaser”).

 

1.Seller shall sell and convey and Purchaser shall purchase the real property,
together with all buildings, personalty as described below, and improvements
thereon (collectively the “Premises”) municipally known as 160 E. Lake Brantley
Drive, Longwood, FL 32779 and more fully described as: BEGIN 146.91 FEET
SOUTHWESTERLY ON ROAD FROM THE SOUTHWEST CORNER OF LOT 1, BLOCK B, GOLF VIEW
ESTATES SECTION OF MEREDITH MANOR UNIT 11 ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 13, PAGE 20, PUBLIC RECORDS OF SEMINOLE COUNTY FLORIDA;
RUN THENCE SOUTH 63 DEGREES 59 MINUTES 34 SECONDS EAST, 150.00 FEET; THENCE
NORTH 27 DEGREES 44 MINUTES 20 SECONDS EAST, 40.72 FEET, THENCE SOUTH 65 DEGREES
54 MINUTES 11 SECONDS EAST, 232.06 FEET, THENCE SOUTH 59.87 FEET, THENCE WEST
414.00 FEET, THENCE NORTHWESTERLY ON ROAD TO POINT OF BEGINNING, SAID PROPERTY
LYING AND BEING IN SECTION 4, TOWNSHIP 21 SOUTH, RANGE 29 EAST, SEMINOLE COUNTY,
FLORIDA; LESS AND EXCEPT THE WESTERLY 2.00 FEET THEREOF, AS DESCRIBED IN
OFFICIAL RECORDS BOOK 2121, PAGE 814, OF THE PUBLIC RECORDS OF SEMINOLE COUNTY,
FLORIDA..

 

Together with Seller’s ownership and rights, if any, to land lying in the bed of
any street or highway, opened or proposed, adjoining the Premises to the center
line thereof, including any right of Seller to any unpaid award by reason of any
taking by condemnation and/or for any damage to the Premises by reason of change
of grade of any street or highway. Seller shall deliver at no additional cost to
Purchaser, at Closing (as hereinafter defined), or thereafter, on demand, any
documents that Purchaser may reasonably require for the conveyance of such title
and assignment and collection of such award or damages.

 

2.This sale includes all fixtures and articles of personal property now attached
or appurtenant to the Premises, unless specifically excluded below. Seller
represents and warrants that at Closing such fixtures and/or articles shall be
paid for and owned by Seller, free and clear of all liens and
encumbrances—except any existing mortgage to which this sale may be
subject—including, but not limited to, plumbing, heating, lighting and cooking
fixtures, chandeliers, bathroom and kitchen cabinets and counters, mantels, door
mirrors, switch plates and door hardware, venetian blinds, window treatments,
shades, screens, awnings, storm windows, storm doors, window boxes, mail box, TV
aerials, weather vane, flagpole, pumps, shrubbery, fencing, outdoor statuary,
tool shed, dishwasher, washing machine, clothes dryer, garbage disposal unit,
range, oven, built-in microwave oven, refrigerator, freezer, air conditioning
equipment and installations, wall to wall carpeting, and built-ins not
specifically excluded below. All as presently exist on the date of this Contract
in “as is” condition as per listing. The sale specifically excludes the
following fixtures: All personal and office furnishings.

 



 

 

  

3.The total purchase price to be paid by Purchaser is Two Hundred Forty Thousand
Dollars ($240,000) to be payable as follows:

 

A.Seller waives the need for any Down Payment or Deposit to be paid by Purchaser
in connection with this sale.

 

B.The balance due at Closing is Two Hundred Forty Thousand Dollars ($240,000).

 

 

4.Lease-back

 

Seller currently occupies the Premises as its primary office space, and it shall
continue to do so following Closing based on the terms and conditions herein.

 

At Closing the Purchaser shall execute a 12-month lease agreement with the
Seller for a fixed monthly all-inclusive rate of $3000. The Lease shall commence
on the first of the month following Closing. The Purchaser shall also offer the
Seller an option for an additional 12-month lease extension at a fixed
all-inclusive rate of $3300 per month. The Lease shall executed
contemporaneously or prior to Closing.

 

5.Due Diligence

 

It is understood that a material inducement to entering into this Contract, is
the allowance of a due diligence period sufficient to allow Purchaser to conduct
needed inspections of the Premises, review and inspect title for the Premises
and otherwise verify the representations and warranties set forth herein. Seller
shall cooperate in furnishing any documentation needed to Purchaser in this
regard. The Due Diligence Period shall commence on the date a complete title
search and due diligence documents requested from Seller are received, and
continue for five (5) business days thereafter, during which period the Contract
shall be fully terminable at Purchaser’s discretion. Purchaser must submit any
request for due diligence materials to Seller no later than close of business on
December 12, 2014..

 

6.Balance Due Seller

 

The amount of Two Hundred Forty Thousand Dollars ($240,000) shall be paid as
follows: cash; good certified check of Purchaser or official check issued by any
bank, savings bank, trust company, or savings and loan association, unendorsed
and payable to the order of Seller as Seller may otherwise direct upon
reasonable prior notice (by telephone or otherwise) to Purchaser; wire transfer;
or as otherwise agreed to by Seller or Seller’s attorney.

 

 

2

 



 

 

7.Rents, Escrow & Security Deposits

 

Loan interest, property taxes, insurance, fuel oil, and rents shall be prorated
as of the date of Closing. All security deposits shall be transferred to
Purchaser at Closing. All escrow accounts for taxes and insurance are to be
included in the purchase price and shall be transferred to Purchaser at Closing.
Any shortage in these accounts shall be charged to Seller at Closing.

 

8.Permitted Exceptions

 

The Premises are sold and conveyed subject to zoning and subdivision laws and
regulations and landmark, historic, or wetlands designation, provided that they
are not violated by the existing buildings and improvements erected on the
Premises or their use; consents for the erection of any structures on, under, or
above any streets on which the Premises abut; and encroachments of stoops,
areas, cellar steps, trim, and cornices, if any, upon any street or highway.

 

9.Governmental Orders and Violations

 

Seller shall comply with all notes or notices of violations of law or municipal
ordinances, orders or requirements noted or issued as of the date of Closing by
any governmental department having authority as to lands, housing, buildings,
fire, health, environmental and labor conditions affecting the Premises. The
Premises shall be conveyed free of them at Closing. Seller shall furnish
Purchaser with any authorizations necessary to make the searches that could
disclose these matters.

 

10.Closing Date and Transfer of Title

 

This transaction shall close on or before the 19th of December 2014.

 

11.Seller’s Representations and Warranties

 

 A. Seller hereby represents that the Premises abut or have a right of access to
    a public road, Seller is the sole owner of the Premises, and Seller has the
    full right, power, and authority to sell, convey, and transfer same in
    accordance with the terms of this Agreement.
 B. Seller agrees to transfer marketable title, free and clear of all
    encumbrances, except those mutually agreed upon as non-material, and pay any
    required state taxes or stamps required to record deed and mortgage.
 C. There are no known defects, claims, disputes or environmental issues
    affecting or relating to the Premises.

 

3

 





 





12.No Assignment

 

This Agreement may not be assigned by Purchaser without the prior written
consent of Seller, which shall not be unreasonably withheld, in each instance,
and any purported assignment(s) made without such consent shall be void.
Notwithstanding the foregoing, the Seller understands that this Contract will be
assigned, and title ultimately issued to, a single purpose entity LLC, which
shall be solely owned and controlled by the Purchaser.

 

13.Defaults

 

Should Purchaser elect not to fulfill its obligations under this Agreement, all
good faith deposits shall be retained by Seller as liquidated damages and full
settlement of any claim and Purchaser and Seller shall be relieved of all
obligations under this Agreement. If Seller defaults under this Agreement,
Purchaser may seek specific performance or elect to have all good faith deposits
returned on demand.

 

In the event that there is litigation arising out of this Agreement, the
prevailing party shall be entitled to recover all costs including reasonable
attorneys’ fees.

 

14.Successors and Assignees

 

The terms and conditions of this Agreement shall bind all successors, heirs,
administrators, trustees, executors, and/or assignees of the parties.

 

15.Sales Agents and Commissions

 

No commissions shall be paid to any Sales Agents or Finders.

 

16.Execution in Counterparts

 

This Agreement may be executed in counterparts and by facsimile signatures. This
Agreement shall become effective as of the date of the last signature.

 

17.Governing Law and Consent to Jurisdiction

 

This legal and binding Agreement wil1 be construed under the laws of the State
of FL, regardless of conflict of law principles. The parties voluntarily consent
to the jurisdiction of all courts in the State of FL to interpret, enforce, and
resolve any disputes arising from or related to this Agreement.

 



 

4

 



 





 

18.Miscellaneous

 

A.Neither this Agreement nor any provision herein may be waived, changed, or
cancelled except in writing. The parties hereby authorize their respective
attorneys to agree in writing to any changes in dates and time periods provided
for in this Agreement.

 

B.Any singular word or term herein shall also be read as in the plural and the
neuter shall include the masculine and feminine gender, whenever the sense of
this Agreement may require it.

 

C.The captions in this Agreement are for convenience or reference only and in no
way define, limit, or describe the scope of this Agreement and shall not be
considered in the interpretation of this Agreement or any provision hereof.

 

D.Each party shall, at any time and from time to time, execute and acknowledge
where appropriate and deliver such further instruments and documents and take
such other action as may be reasonably requested by the other in order to carry
out the intent and purpose of this Agreement. This subparagraph shall survive
Closing.

 

19.Entire Agreement

 

There are no other agreements, promises, or understandings between these
parties, except as specifically set forth in this Agreement.

 

By signing this Agreement the parties hereto certify that they have read,
understood, and agree to the terms as set forth in this Agreement. If any part
of this Agreement was not understood by a party, that party sought competent
legal advice prior to signing this Agreement.

 

 

 

SELLER                 Authorized Signatory of   Date   ID Global Solutions
Corporation      



 

 

PURCHASES                   Megan DeVault   Date                         Jeffrey
DeLeon   Date          



 

 

 

 

 

 

5



 

 